DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objections are withdrawn as a result of the amendments of claim 38. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a cooling system (i.e. system/means for cooling) in claim 28 which has been interpreted as a chamber or a chamber portion/volume/segment (e.g. a portion of an inside of a chamber as illustrated in Applicant’s figures corresponding to 14) and optionally a conveyor and equivalents thereto, 
an air-transport element (element/means for air-transport) in claim 31 which have been interpreted as an air conveyor and equivalents thereto, 
a climate control system (system/means for climate control) in claim 33 which has been interpreted as an air conditioner or equivalents thereto
a cooling device (device/means for cooling) in claim 40 where no specific structure has been located in the specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  air-conveyor system in claim 36, wherein air-conveyor is considered sufficient structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Term Interpretation/Definitions
Chamber – a natural or artificial enclosed space or cavity;  in the instant application, and commonly in the art, all features of a manufacturing apparatus are at least in a room (e.g., a clean room), that can be considered to provide an enclosed space or cavity
Housing --  a boundary 
Lance – slender hollow oblong object 
Note:  the housing which appears to be a plurality of walls is the only claimed boundary for either of the cooling system or the coating chamber.  
Note:  as disclosed and claimed the housing is not claimed as part of the cooling system or the coating chamber (i.e. walls thereof), but as a part of the overall apparatus.  Neither the disclosure nor the claims seem to point to any additional boundary for the cooling system or the coating chamber.  
Note:  If the housing is separate from the cooling system or the coating chamber then it need not be interpreted as part of either of these features.   Applicant is invited to positively clarify  and/or correct the interpretation of the cooling system, coating chamber and housing (explain perceived faults and/or inaccuracies and a particular definition), so that Examiner may respond accordingly.
Note:  Coating chamber (12) is an area associated with coating.  Further, Applicants specification indicates that it may or may not be closed.  
Cooling system/segment (14) is an area in which cooling is capable of taking place.  Notably, Applicant’s specification says that the cooling system may have four walls, indicating that walls are not inherently provided.
Housing (20) is a boundary for cooling system and coating chamber.  Notably, introduced as part of dependent claims and therefore not inherently representative of a boundary for either of the cooling system or coating chamber in independent claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 35, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2005/0127843 to Koulik et al.
Regarding claim 28:  Koulik et al. disclose an apparatus, the apparatus comprising:  
a coating chamber (Fig 1, b); 
a cooling system (a); and 
a feed (34 in “a” [part of 4],  also see, e.g., paras. 44-46, 50 and 96 and Figs. 8-14e, where is detailed that a flushing gas such as argon or nitrogen may be used for cooling), 
wherein said coating chamber comprises a first lance (54a in b [part of 4], also see, e.g., para. 46 and Figs. 8-14e) that introduces material into a bottle and introduces energy into said material capable of causing a reaction that results in a coating on an interior wall of said bottle, which is in said coating chamber, and 
wherein said cooling system is connected to the coating chamber (i.e. adjacent in a direction of travel of the carousel 10) such that the bottle is passed through the cooling system on its way to said coating chamber, and
wherein said cooling system passes gas through said feed, thereby capable of cooling said bottle before said bottle has reached said coating chamber (see above teachings), and
wherein the bottle may be polyethylene terephthalate (see, e.g. para. 39).
Regarding the coating material, the courts have ruled that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
Regarding the composition of the bottle, although taught by the prior art as noted above, the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
A lance 54a is part of (4) that is associated with station “a” and “b”.
With respect to claim 35, the apparatus may further comprises a receiver wheel/carousel (e.g. 10) in said coating chamber, wherein the receiver wheel supports said container in said coating chamber.
With respect to claim 43, see above regarding intended use.
Regarding intended use in all of Applicant’s claims, Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al. as applied to claims 28, 35, 43 and as further described below.
With respect to claim 30, the aforementioned embodiment of Koulik et al. fails to disclose a housing wherein said cooling system comprises a cooling segment, wherein said housing surrounds said coating chamber and said cooling segment, and wherein said housing connects said coating chamber and said cooling segment.
However, in alternative embodiments of Koulik et al. discloses use of a housing (20) surrounding a plurality of plasma generators (4) commensurate to the plasma generators of Fig. 1 that constitute and delineate the cooling system and coating chambers of claim 1) wherein said housing connects said coating chamber and cooling segment for the purpose of providing an overall treatment zone ((e.g., Figs. 2-4 and 7a).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a housing surrounding said coating chamber and said cooling segment, wherein said housing connects said coating chamber and said cooling segment in any of the embodiments of Koulik et al. in order to provide an overall treatment zone as taught by Koulik et al.
With respect to claim 32, by providing the cooling system and coating chamber in the housing, a pressure of a cooling gas may be maintained and a pressure in said coating chamber may be maintained at a pressure above ambient pressure.  Examiner also notes that the courts have ruled that claims In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 38, Koulik et al. disclose the invention substantially as claimed and as described above. 
Additionally, in the Fig. 1 embodiment of Koulik et al. discloses use of a star wheel for introducing containers and a carousel (i.e. receiver wheel) in said coating chamber, wherein said receiver wheel rotates said container in said coating chamber during production.

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al. as applied to claims 28, 35, 43 in view of U.S. Patent Pub. No. 2007/0254096 to Hepper al.
Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, Koulik et al. fail to disclose said cooling system comprise a climate control system that reduces moisture content of gas used for cooling containers.
Nevertheless, Hepper et al. disclose a climate control system that reduces moisture content of gas used for cooling containers for the purpose of setting moisture content of a processing/purge gas (see, e.g., para. 44).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a climate control system tin Koulik et al. in order to set a moisture content of a processing/purge gas as taught by Hepper et al.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al. as applied to claims 28-29, 35, 43 in view of U.S. Patent No. 4,505,945 to Dubust et al.
Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, Koulik et al. fail to disclose a cooling system in connection with a controller and a temperature sensor, wherein the controller is configured to control said cooling system in response to a signal provided by said temperature sensor.
Dubust et al. disclose a cooling system (Fig. 1, 18) comprising a controller (Fig. 1, 24 and 26) and a temperature sensor (Fig. 1, 20) wherein the controller is configured to control said cooling system in response to a signal provided by said temperature sensor for the purpose of automatically controlling the cooling system (abstract).
Thus it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a controller and a temperature sensor in Koulik et al. in order to automatically control the cooling system as taught by Debust et al.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al. as applied to claims 28, 35, 43 in view of WO Pub. No. 96/33955 to Lindner.
Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, Koulik et al. fail to disclose the apparatus further comprising a gas nozzle arrangement at an inlet of said cooling system, wherein said gas nozzle arrangement is configured to form a gas screen.
Lindner discloses an apparatus for coating bottles comprising a gas nozzle arrangement at an overall inlet or outlet thereof for the purpose of providing a good separation between a gaseous atmosphere of the apparatus and outside air (see, e.g., Fig. 6 and abstract).
Thus it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a gas nozzle arrangement at an overall inlet or outlet of the apparatus of Koulik et al. in order to provide a good separation between a gaseous atmosphere of the apparatus and outside air as taught by Lindner.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al. as applied to claims 28, 35, 43 in view of U.S. Patent No. 4,553,998 to Jones.
Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, while Koulik et al. do disclose various kinematic and pneumatic (e.g., Fig. 7a, 60)  conveying devices therein, the disclosure fails to teach said cooling system comprises a conveyor belt that transports bottles to said coating chamber and a cooling device within said conveyor belt to cool bases of said bottle.
It is first noted that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Additionally, Jones teaches provision of a conveyor belt that transports substrates and a cooling device within said conveyor belt to cool bases of said substrates for the purpose of producing substrates with reduced strain across an entire body of the substrate (see, e.g., abstract).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a conveyor belt that that transports substrates and a cooling device with said conveyor belt in order to reduce strain across an entire body of the substrate as taught by Jones.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al. as applied to claims 28, 35, 43 in view of U.S. Patent Pub. No. 2016/0240722 to Heng et al.
Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, Koulik et al. fail to disclose the a moisture sensor for obtaining a measurement of moisture content of said bottle prior to coating said inner surface of said bottle and using said measurement of moisture content of cooled gas to control conditions of gas that is to be used for cooling said container.
Heng et al. disclose substrate processing apparatus wherein adjacent processing stations are provided and a moisture sensor is also provided for obtaining a measurement of moisture content in an environment related to a substrate processed by the apparatus prior to a subsequent process (or in between processes) performed by the apparatus and using said measurement to control moisture content for the purpose protecting the substrate (see, e.g., abstract, paras. 11-13, 41-45, 50).
Thus it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed in an a substrate processing apparatus wherein adjacent processing stations are provided to provide a moisture sensor to obtain a measurement of moisture content in an environment related to the substrate processed by the apparatus prior to a subsequent process (or in between processes) performed by the apparatus and use said measurement to control moisture content in order to protect the substrate as taught by Heng et al.

Claims 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al. as applied to claims 30, 32 and 38 or 28, 35, 43, respectively, in view of U.S. Patent Pub. No. 2009/0061111 to Mishima et al.
Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, Koulik et al. fail to disclose said cooling segment is configured to expose an exterior surface of said bottle to gas that has been cooled by said cooling system.
Mishima et al. teach as an alternative to cooling a bottle from the inside it may also be cooled from the outside in order to obtain/maintain a desired temperature (see, e.g., Fig. 12 abstract, and para. 135).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided alternatively or additionally provided said cooling segment is configured to expose an exterior surface of said bottle to gas that has been cooled by said cooling system in Koulik et al. in order to obtain/maintain a desired temperature as taught by Mishima et al.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al. as applied to claims 28, 35, 43 and further in view of U.S. Patent No. 6,196,154 Baumecker et al.
Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, fails to disclose said cooling system comprises an inlet wherein said inlet is the only opening into or out of the housing that connects said coating chamber and said cooling segment.
Baumecker et al. disclose an inlet in to a housing to a substrate processing apparatus wherein said inlet is the only opening (see connected openings into or out of the housing that connects each of the processing segments/chamber inside the housing for the purpose of  (see, e.g., abstract and Figs. 1-4).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a housing with a plurality of chambers/segments and a coating wheel that rotates during production with the segments/chambers disposed thereon in Felts in order to coat the containers in a continuous assembly line fashion as taught by Baumecker.

Response to Arguments
Applicant's arguments filed 1 April 2020 have been fully considered are at least partially persuasive. Responses to Applicant’s arguments are provided below.
Regarding claim 28: 
With respect to “-1-“, see above regarding claim interpretation related to term “chamber”.  In Koulik, the sector “b” is considered a chamber because it corresponds to an enclosed space.  Examiner notes that in addition to failing to provide a definition in Applicant’s comments with respect to the term at issue, no particular definition was located in Applicant’s specification either.  Examiner respects Applicant’s right to disagree with Examiner’s interpretation of the prior art and the rejections based thereon.  However, it is also noted that if Applicant truly wishes to expedite examination, stating on the record how the term should be interpreted will also advance examination.  Therefore, Applicant is invited to state on the record what feature(s) they believe is missing from the relied upon prior art with respect to their claimed invention.  
With respect to “-2-“, the identity of the gas for cooling and the temperature at which a gas is provided to the claimed apparatus are considered intended use.  Notably, Examiner does not find any specifically claimed structure absent from the relied upon prior art with respect to the function/intended use, nor has Applicant pointed to any specific necessary structure that is missing from the relied upon prior art.  The sector “a” is considered a cooling system because it is capable of supplying a cooling gas.
With respect to “-3-“, under 35 USC 113 f, the standard for equivalents are structures that are functionally equivalent, not identical.  Also see above regarding how 112 f interpretations are addressed under current patent examining procedure.  For further information, Applicant may also consult the MPEP.  In particular the feature represented by “sector” “a” has been considered a functional equivalent 
With respect to “-4-“, Examiner disagrees with Applicant’s characterization of Koulik.  In particular, Examiner notes that para. 44 of Koulik makes it clear that each of the areas “a”, ‘b” and “c” include a plasma generator 4 wherein each plasma generator 4 includes feed 34 as can be seen, e.g., in Fig. 9, which is capable of introducing a cooled gas.  Also, see above regarding intended use as it regards “cooled gas”
Regarding “-5-“ and “-6-“, which appears to dispute whether or not gas distribution block 34 can be interpreted as a feed for supplying cooling gas.  See above regarding intended use.  34 of Koulik is capable of introducing feed gas.  With respect to the structure being commensurate with a gas feed, Examiner notes that each of the cited paragraphs is relevant to gas introduction and that is why it has been cited.  In particular, Examiner notes that structure 34 is where gases originate, all gases are considered to pass therethrough as part of their directing a gas to either the cooling segment or the coating chamber.  Examiner also points to paragraph 46 which teaches that the each generator 4, which includes 34, as provided in Fig. 1 may be designed as in described in Figs. 8-14a.
With respect to “-7-“, Examiner has not relied upon the embodiment of Koulik Fig. 5b in rejecting the current claim limitation drawn to a lance.  Therefore, this figure will not be addressed here as the argument is misplaced and irrelevant.  See above regarding the interpretation of lance and in relied upon figures and disclosure of Koulik which disclose a structure capable of introducing a gas (of various types and with various features) and/or power to the container to be processed.  
Additionally, Examiner notes that there is no reason that Examiner’s interpretation of lance need cover an embodiment such as Koulik Fig. 5B, which is not relied upon in the current rejection.  Additionally, Plester which is also not relied upon any more in rejecting the claims need not be read on the claimed lance, either.  
Again, Examiner points to paragraph 46 which teaches that the each generator 4, which includes 34, as provided in Fig. 1 may be designed as in described in Figs. 8-14a.  Para. 46 states that each generator comprises a system for feeding gas and for supplying electrical power.   Also see, Figs. 8-10 in paras. 39 and 125 with respect to the provision of gas and energy through lance/tubular electrode 54a.
With respect to “-8-“, again as addressed above, Koulik Fig. 5b is not relied upon in rejecting the claims.  Thus, there does not appear to be an argument to rebut here.  Note:  Figs. 1 and 8-14e are referenced as exemplary figures with respect to the rejection. 
With respect to claim 35, Examiner disagrees with Applicant’s arguments. As addressed above, the coating chamber corresponds to an area b around 10.  More specifically and addressing the claim interpretation overall and with respect to “in”, as the carousel passes through the area corresponding to area “b”, at this point it is in the coating chamber.  Note:  the receiver wheel also passes through the cooling system, but this is not precluded by the claim language.  Examiner does not understand Applicant’s analogy.  
With respect to claim 43, Applicant is invited to point out the structure that has not been considered with respect to how the apparatus is “configured” for the intended use.  It is unclear to the Examiner how an explicit recitation in a claim stating that an apparatus is “configured” for an intended use is distinguishable from a claim that is implicitly drawn to an intended use.  Applicant is invited to clarify the distinction. 
Regarding claim 30:
With respect to “-1-“, Examiner notes that Figs. 2-4 and 7a were mentioned with respect to a housing.  Although, 20 looks “flat” (i.e. 2 dimensional) in Fig. 2, as is normal with original illustrations on paper, Figs. 3 and 7a clearly shows that 20 is 3 dimensional enclosure.  Thus, at least these figures disclose what would appear to be one of ordinary skill in the art exercising ordinary creativity, common sense and logic to be a “housing”.  
With respect to “-2-“, see above regarding interpretation of “cooling segment” and interpretation of an intended use of cooling.  Examiner notes that the teachings of Koulik used in rejection claim 28 continue on in the rejection of claim 30, which is dependent thereon.  The interpretation of cooling segment and coating chamber continue.  The feature of a housing illustrated in Figs 2-4 and 7A is added as a supplementary teaching taught elsewhere in Koulik.
With respect to “-3-“, see all above and below interpretations and explanations.  The housing includes the cooling segment and the coating chamber.
With respect to “-4-“, the enclosure/housing that would include the cooling segment and coating chamber is considered the overall treatment zone.  Koulik provides a plethora of examples for configuring an apparatus for coating bottles, wherein at least some of those configurations include providing an enclosure/housing that encloses features capable of acting as a cooling segment and features capable of acting as a coating chamber.  When they are located in single housing they are considered combined in an overall treatment zone.  The reason to incorporate such a feature is that Koulik teaches it is one of many features and ways to configure an apparatus successfully.
With respect to claim 32, Examiner disagrees that the limitation at issue is more than intended use.  As noted by Applicant, it is the introduction of a particular gas at a particular temperature and pressure that enables the pressure in the housing.  This is viewed as processing step drawn to intended use with specific processing parameters (control of pressure, temperature, etc.).  The courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In particular, with respect to Applicant’s individual arguments regarding the intended use claimed features,  Koulik clearly discloses a gas introduction structure capable of providing various fluids to accomplish various process steps (notably similar to Applicant’s 34, which is used according to the same principle), Examiner finds Applicant’s arguments directed to intended use unconvincing at best.  Examiner also notes that if Applicant wishes to have a specific method for using the apparatus fully considered in a way different than the presently elected apparatus has been, Examiner should consider pursuing appropriately considering an application drawn to such a method.

As pointed out above, all claims have been given their broadest reasonable interpretation in light of the specification (and accompanying drawings), which is the standard during the US examination process.  MPEP 2111.
Examiner also notes that while there may be well-known definitions for recited features, if Applicant’s own disclosure does not “live-up” to those definitions, for example by teaching that some well-known features may (and therefor may not) be provided, then it is proper to use Applicant’s definition, as Applicant’s claims are meant to define Applicant’s invention, not what others may think when they see Applicant’s claim language.  Applicant is allowed to be their own lexicographer.
Although, Applicant has not explicitly stated on that record that it is believed that the cooling system/segment and the coating chamber should be interpreted as closed by walls to some degree, with regards to claim 28, this appears to be the case.  In response, first Examiner notes that this is not a claimed feature, nor does it appear to be inherent feature to either of these features.  Note, Applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the intended use of cooling by supplying a cooled gas, Examiner maintains that this feature at present is drawn to an intended use of which the relied upon prior art is capable.  In particular, Examiner notes that the claims merely requires a nozzle/lance for supplying a cooling gas.  No particular gas source is required, nor is a particular gas cooling mechanism.   The apparatus of Koulik is considered capable of supplying a cooled gas, as claimed.  Thus, it is considered capable of cooling.
In particular, with respect to Applicant’s individual arguments regarding the intended use of feature 34 of Koulik, which is clearly disclosed as a gas introduction structure capable of providing various fluids to accomplish various process steps (notably similar to Applicant’s 34, which is used according to the same principle), Examiner finds Applicant’s arguments directed to intended use unconvincing at best.  Examiner also notes that if Applicant wishes to have a specific method for using the apparatus fully considered in a way different than the presently elected apparatus has been, Applicant should consider pursuing an application drawn to such a method.  
Regarding the definition of cooling system, Examiner notes that the structures encompassed by the cooling system are broadly disclosed (specification and drawings) and variable depending on the disclosed embodiments and features and functions thereof.  Examiner has made a best effort to examine the claimed features while thoroughly considering what is explicitly disclosed.  If Applicant believes that a specifically disclosed feature, definition or structure has been overlooked and should be considered with respect to the set forth claim language, Applicant is encouraged to clearly on the record provide the desired interpretation for Examiner’s consideration such that examination can be expedited and the record can be made clear.  
Finally, in response to Applicant's argument with respect to the function of the cooling system, Examiner also notes that the courts have ruled -- a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Examiner notes Applicants comments regarding compact prosecution and further notes that in addition to requesting further information regarding claim interpretation, comments clearly stating on the record the scope of what is and what is not considered to be implicitly or explicitly required by Applicant’s claim language is another means by which examination may be expedited.
For example, 37 CFR 1.111(c) requires that Applicants clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made, while also showing how claims avoid such references or objections.  So, for example, if Applicant believes that there are features that must be part of the claim interpretation of the cooling segment/system or cooling chamber that are not part of the prior art, Applicant is invited to state on the record exactly what feature is believed to be missing and why the prior art does not satisfy the claim language according to Applicant own interpretation of their invention. 
Finally, in order to expedite examination, Examiner contacted Applicant’s representative for consideration of Examiner’s amendments to place the application in condition for allowance.  However, no agreement was reached.  See attached interview summary.

Allowable Subject Matter
Claims 29, 31, 36-37 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claims 29 and 46:  the prior art of record fails to teach or fairly suggest the apparatus further comprising a second lance, wherein said second lance is connected to said feed for introducing cooled gas into said bottle OR a plurality of movable lances that are all connected to said cooling system.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
The following is a statement of reasons for the indication of allowable subject matter: with respect to claims 31 and 36-37:  the prior art of record fails to teach or fairly suggest an air-transport element or air conveyor system that propels said bottles through said cooling element towards said coating chamber.   Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/KARLA A MOORE/Primary Examiner, Art Unit 1716